Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Preliminary Amendments filed on 4/5/2021.
Claims 1-19 were cancelled.
Claims 20-39 were newly added.
Therefore, claims 20-39 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 20-39 are directed to a method, a system which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…information including fuel grades available…; receiving a user selection of one of the fuel grades available…; receiving a user authorization of an amount of fuel having the selected one of the fuel grades…; communicating from the mobile device to a network cloud server a payment amount for the user authorized amount of fuel having the selected one of the fuel grades; receiving… authorization for the payment amount; in response to receiving the authorization, communicating the amount of fuel and the selected one of the fuel grades, …dispense the amount of fuel having the selected one of the fuel grades”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including business relations, marketing or sales activities) but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a user interface, a mobile device, a fuel dispenser and a network cloud server to perform all the steps of the claim.  The user interface, the mobile device, the fuel dispenser and the network cloud server are recited at a high-level of generality to perform the functions of “...providing…a user interface to show information of the fuel; receiving…a user selection of the fuel; receiving…the user authorization of an amount of fuel …; communicating… the payment amount of fuel having the selected one of the fuel grades; receiving…the authorization for the payment amount; in response to receiving the authorization, communicating… the amount of fuel and the selected one of the fuel grades, thereby triggering… the fuel dispenser to dispense the amount of fuel ...”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the user interface, the mobile device, the fuel dispenser and the network cloud server to perform the functions of “...providing…a user interface to show information of the fuel; receiving…a user selection of the fuel; receiving…the user authorization of an amount of fuel …; communicating… the payment amount of fuel having the selected one of the fuel grades; receiving…the authorization for the payment amount; in response to receiving the authorization, communicating… the amount of fuel and the selected one of the fuel grades, thereby triggering… the fuel dispenser to dispense the amount of fuel ...”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the user interface, the mobile device, the fuel dispenser and the network cloud server to perform the functions of “...providing…a user interface to show information of the fuel; receiving…a user selection of the fuel; receiving…the user authorization of an amount of fuel …; communicating… the payment amount of fuel having the selected one of the fuel grades; receiving…the authorization for the payment amount; in response to receiving the authorization, communicating… the amount of fuel and the selected one of the fuel grades, thereby triggering… the fuel dispenser to dispense the amount of fuel ...”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 27 and claim 34 are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 21-26, 28-33 and 35-39, these claims recite limitations that further define the abstract idea noted in claims 1 and 7.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694